     Case 5:21-cv-00003-BKS-TWD Document 2 Filed 01/04/21 Page 1 of 2


     BRADLEY/GROMBACHER, LLP
 1   Marcus J. Bradley, Esq. (SBN 174156)
 2   Kiley L. Grombacher, Esq. (SBN 245960)
     31365 Oak Crest Dr., Suite 240
 3   Westlake Village, California 91361
     Telephone: (805) 270-7100
 4   Facsimile: (805) 270-7589
     mbradley@bradleygrombacher.com
 5   kgrombacher@bradleygrombacher.com
 6
     BRADLEY/GROMBACHER, LLP
 7   Robert N. Fisher, Esq. (SBN 302919)
     246 5th Avenue, Suite 522
 8   New York, NY 10001
     Telephone: (805) 270-7100
 9   rfisher@bradleygrombacher.com
10
     Attorneys for Plaintiff and the Putative Class and Collective
11

12                                UNITED STATE DISTRICT COURT
                                 NORTHER DISTRICT OF NEW YORK
13

14   JOHN TURNER, on behalf of himself and all            CASE NO. 5:21-CV-0003 (BKS/TWD)
     others similarly situated,
15                                                        CLASS AND COLLECTIVE ACTION
                   Plaintiff,
16                                                        JOHN TURNER CONSENT TO JOIN
     v.                                                   FORM
17

18   NATIONAL INCOME LIFE INSURANCE
     COMPANY, and Does 1-20.
19
                    Defendant.
20

21

22

23

24

25

26

27

28

                                                    -1-
                                         CONCENT TO JOIN FORM
Case 5:21-cv-00003-BKS-TWD Document 2 Filed 01/04/21 Page 2 of 2
